        Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 1 of 11



                            United States District Court
                              District of Connecticut

 Selina Soule et al.,
 Plaintiffs

 v.

 Connecticut Ass’n of Schools, et al.,                                     No. 20-cv-201
 Defendants
                                                                      February 21, 2020
 and

 Andraya Yearwood and
 Thania Edwards on behalf of her
 daughter, T.M.,
 Proposed Intervenors


                        Motion for Admissions Pro Hac Vice



       Pursuant to D. Conn. Local R. 83.1(d), I ask that the Court admit Chase Strangio,

Joshua Block, James Esseks, Lindsey Kaley, and Galen Sherwin to practice before it pro

hac vice, and I have attached their declarations for the Court’s consideration.



                                                _ /s/ Dan Barrett__
                                                Dan Barrett (# ct29816)
                                                ACLU Foundation of Connecticut
                                                765 Asylum Avenue, 1st Floor
                                                Hartford, CT
                                                06105
                                                (860) 471-8471
                                                e-filings@acluct.org
        Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 2 of 11



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


SELINA SOULE, et al.,                    )
                                         )
                   Plaintiffs,           )
                                         )
    v.                                   )                     No. 3:20-cv-00201-RNC
                                         )
CONNECTICUT ASSOCIATION OF              •)                DECLARATION OF CHASE B.
SCHOOLS, INC. et al,                     )                      STRANGIO
                                         )
                   Defendants            )
                                         )
ANDRAYA YEARWOOD and THANIA              )
EDWARDS on behalf of her daughter, T.M., )
                                                                   February 20, 2020
                                         )
                   Proposed Intervenors  )




                     DECLARATION OF CHASE B. STRANGIO
              IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE


       Chase B. Strangio declares as follows:

       1.      I am a lawyer practicing with the American Civil Liberties Union. My office

address is 125 Broad Street, 18th Floor, New York, NY 10004. My telephone number is 212-284-

7320. My fax number is 212-549-2650. My email address is cstrangio@aclu.org.

       2.      I am a member of the bar of the State of New York, with Attorney Registration

Number 4879466.

       3.      I am also a member of the bar of the following federal courts, none of which

assign attorney numbers: The United States Supreme Court; the United States Courts of Appeals

for the Fourth, Sixth, and Seventh Circuits.
         Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 3 of 11



       4.       I have not been denied admission to, been disciplined by, resigned from,

surrendered a license to practice before, or withdrawn an application for admission to practice

while facing a disciplinary complaint before, this Court or any other court.

        5.      There are no pending disciplinary complaints against me as to which a finding has

been made that such complaint should proceed to a hearing.

        6.      I have fully reviewed and am familiar with the Federal Rules of Civil Procedure,

the applicable Local Rules of the United States District Court for the District of Connecticut, and

the Connecticut Rules of Professional Conduct.

        7.      I designate Dan Barrett (# ct29816), of the ACLU Foundation of Connecticut, 765

Asylum Avenue, 1st Floor, Hartford, CT 06105, as my agent for service of process and the

District of Connecticut as the forum for the resolution of any dispute arising out of my admission

pro hac vice in this litigation.

        I declare under penalty of perjury that the foregoing is true and correct.




        Chase B. Strangio

        Dated: February 20, 2020




                                                  2
         Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 4 of 11



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


SELINA SOULE, et al.,                    )
                                         )
                   Plaintiffs,           )
                                         )
    v.                                   )                       No. 3:20-cv-00201-RNC
                                         )
CONNECTICUT ASSOCIATION OF               )            DECLARATION OF JOSHUA A. BLOCK
SCHOOLS, INC. et al,                     )
                                         )
                   Defendants            )
                                         )
ANDRAYA YEARWOOD and THANIA              )
EDWARDS on behalf of her daughter, T.M., )                           February 20, 2020
                                         )
                   Proposed Intervenors  )
                                         )
                                         )


                       DECLARATION OF JOSHUA BLOCK
              IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE


       Joshua A. Block declares as follows:

       1.      I am a lawyer practicing with the American Civil Liberties Union. My office

address is 125 Broad Street, 18th Floor, New York, NY 10004. My telephone number is 212-549-

2593. My fax number is 212-549-2650. My email address is jblock@aclu.org.

       2.      I am a member of the bar of the State of New York, with Attorney Registration

Number 4370573.

       3.      I am also a member of the bar of the following federal courts, none of which

assign attorney numbers: The United States Supreme Court; the United States Courts of Appeals

for the Third, Fourth, Fifth, Sixth, Seventh, Tenth, and Federal Circuits; the United States

District Courts for the Southern and Eastern Districts of New York, the Eastern District of
          Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 5 of 11



Michigan, the Northern District of Texas, and the District of North Dakota; the United States

Court of Federal Claims. I was previously admitted to the bar of the United States Court of

Appeals for the Second Circuit, but I went inactive in 2014.

       4.       I have not been denied admission to, been disciplined by, resigned from,

surrendered a license to practice before, or withdrawn an application for admission to practice

while facing a disciplinary complaint before, this Court or any other court.

        5.      There are no pending disciplinary complaints against me as to which a finding has

been made that such complaint should proceed to a hearing.

        6.      I have fully reviewed and am familiar with the Federal Rules of Civil Procedure,

the applicable Local Rules of the United States District Court for the District of Connecticut, and

the Connecticut Rules'of Professional Conduct.

        7.      I designate Dan Barrett (# ct29816), of the ACLU Foundation of Connecticut, 765

Asylum Avenue, 1s` Floor, Hartford, CT 06105, as my agent for service of process and the

District of Connecticut as the forum for the resolution of any dispute arising out of my admission

pro hac vice in this litigation.

        I declare under penalty of perjury that the foregoing is true and correct.




        J r Siam Block

        Dated: February 20, 2020




                                                  2
        Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 6 of 11



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


 SELINA SOULE, et al.,                              )
                                                    )
                       Plaintiffs,                  )
                                                    )
        v.                                          )           No. 3:20-cv-00201-RNC
                                                    )
 CONNECTICUT ASSOCIATION OF                         )    DECLARATION OF JAMES D. ESSEKS
 SCHOOLS, INC. et al,                               ).
                                                    )
                       Defendants         )
                                          )
 ANDRAYA YEARWOOD and THANIA              )
 EDWARDS on behalf of her daughter, T.M., )                        February 20, 2020
                                          )
                Proposed Intervenors      )




                     DECLARATION OF JAMES D. ESSEKS
             IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE


       James D. Esseks declares as follows:

       1.      I am a lawyer practicing with the national ACLU. My office address is 125 Broad

Street, 18th Floor, New York, NY 10004. My telephone number is 212-549-2623. My fax

number is 212-549-2650. My email address is jesseks@aclu.org.

       2.      I am a member of the bar of the State of New York, with Attorney Registration

Number 2643807, and of the bar of the State of California, with State Bar Number 159360.

       3.      I am also a member of the bar of the following federal courts, none of which

assign attorney numbers: The United States Supreme Court; the United States Courts of Appeals

for the Second, Third, Fourth, Sixth, Seventh, Ninth, and Eleventh Circuits; the United States

District Courts for the Southern and Eastern Districts of New York, the Northern and Central


                                                1
         Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 7 of 11



Districts of California, the District of Columbia, and the Northern District of Texas. I was

previously admitted to the bar of the United States District Courts for the Eastern and Western

Districts of Arkansas, but I went inactive in 2007.

       4.       I have not been denied admission to, been disciplined by, resigned from,

surrendered a license to practice before, or withdrawn an application for admission to practice

while facing a disciplinary complaint before, this Court or any other court.

        5.      There are no pending disciplinary complaints against me as to which a finding has

been made that such complaint should proceed to a hearing.

        6.      I have fully reviewed and am familiar with the Federal Rules of Civil Procedure,

the applicable Local Rules of the United States District Court for the District of Connecticut, and

the Connecticut Rules of Professional Conduct.

        7.      I designate Dan Barrett (# ct29816), of the ACLU Foundation of Connecticut, 765

Asylum Avenue, 1st Floor, Hartford, CT 06105, as my agent for service of process and the

District of Connecticut as the forum for the resolution of any dispute arising out of my admission

pro hac vice in this litigation.

        I declare under penalty of perjury that the foregoing is true and correct.

             ?#-10/ gArei-x

        James D. Esseks

        Dated: February 20, 2020




                                                  2
        Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 8 of 11



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


SELINA SOULE, et al.,                    )
                                         )
                   Plaintiffs,           )
                                         )
    v.                                   )                     No. 3:20-cv-00201-RNC
                                         )
CONNECTICUT ASSOCIATION OF               )            DECLARATION OF LINDSEY KALEY
SCHOOLS, INC. et al,                     )
                                         )
                   Defendants            )
                                         )
ANDRAYA YEARWOOD and THANIA              )
EDWARDS on behalf of her daughter, T.M., )                         February 20, 2020
                                         )
                   Proposed Intervenors  )
                                         )
                                         )


                      DECLARATION OF LINDSEY KALEY
             IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE


       Lindsey Kaley declares as follows:

       1.     I am a lawyer practicing with the American Civil Liberties Union. My office

address is 125 Broad Street, 18th Floor, New York, NY 10004. My telephone number is 212-519-

7823. My fax number is 212-549-2650. My email address is lkaley@aclu.org.

       2.     I am a member of the bar of the State of New York, with Attorney Registration

Number 5324983.

       3.      I am also a member of the bar of the following federal courts, none of which

assign attorney numbers: the United States Courts of Appeals for the Second and Fifth Circuits;

the United States District Courts for the Southern District of New York and the Northern District

of Texas.
         Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 9 of 11



       4.       I have not been denied admission to, been disciplined by, resigned from,

surrendered a license to practice before, or withdrawn an application for admission to practice

while facing a disciplinary complaint before, this Court or any other court.

        5.      There are no pending disciplinary complaints against me as to which a finding has

been made that such complaint should proceed to a hearing.

        6.      I have fully reviewed and am familiar with the Federal Rules of Civil Procedure,

the applicable Local Rules of the United States District Court for the District of Connecticut, and

the Connecticut Rules of Professional Conduct.

        7.      I designate Dan Barrett (# ct29816), of the ACLU Foundation of Connecticut, 765

Asylum Avenue, Pt Floor, Hartford, CT 06105, as my agent for service of process and the

District of Connecticut as the forum for the resolution of any dispute arising out of my admission

pro hac vice in this litigation.

        I declare under penalty of perjury that the foregoing is true and correct.




         mdsey Kaley

        Dated: February 20, 2020
       Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 10 of 11



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


SELINA SOULE, et aL,                                )
                                                    )
                       Plaintiffs,                  )
                                                    )
        v.                                          )           No. 3:20-cv-00201-RNC
                                                    )
CONNECTICUT ASSOCIATION OF                          )   DECLARATION OF GALEN SHERWIN
SCHOOLS, INC. et al,                                )
                                                    )
                       Defendants        )
                                         )
ANDRAYA YEARWOOD and THANIA              )
EDWARDS on behalf of her daughter, T.M., )                         February 20, 2020
                                         )
               Proposed Intervenors      )




                     DECLARATION OF GALEN SHERWIN
             IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE


       Galen Sherwin declares as follows:

       1.     I am a lawyer practicing with the American Civil Liberties Union. My office

address is 125 Broad Street, 18th Floor, New York, NY 10004. My telephone number is 212-

519-7819. My fax number is 212-549-2650. My email address is gsherwinaaclu.org.

       2.      I am a member of the bar of the State of New York, with Attorney Registration

Number 4232682.

       3.      I am also a member of the bar of the following federal courts, none of which

assign attorney numbers: The United States Courts of Appeals for the Second, Fourth, Eighth,

Tenth, and Eleventh Circuits; the United States District Courts for the Eastern and Southern




                                                1
        Case 3:20-cv-00201-RNC Document 35 Filed 02/21/20 Page 11 of 11



Districts of New York, and the District of Colorado. I was previously admitted to the bar of the

United States Court of Appeals for the Fifth Circuit, but I went inactive in 2015.

       4.       I have not been denied admission to, been disciplined by, resigned from,

surrendered a license to practice before, or withdrawn an application for admission to practice

while facing a disciplinary complaint before, this Court or any other court.

        5.      There are no pending disciplinary complaints against me as to which a finding has

been made that such complaint should proceed to a hearing.

        6.      I have fully reviewed and am familiar with the Federal Rules of Civil Procedure,

the applicable Local Rules of the United States District Court for the District of Connecticut, and

the Connecticut Rules of Professional Conduct.

        7.      I designate Dan Barrett (# ct29816), of the ACLU Foundation of Connecticut, 765

Asylum Avenue, 1' Floor, Hartford, CT 06105, as my agent for service of process and the

District of Connecticut as the forum for the resolution of any dispute arising out of my admission

pro hac vice in this litigation.

        I declare under penalty of perjury that the foregoing is true and correct.




        Galen Sherwin

        Dated: February 20, 2020




                                                  2
